Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

between

Solitario Resources Corporation,

as Pledgor,



UBS AG, London Branch,
as Collars Office,



UBS AG, Stamford Branch,
as Collateral Agent

and

the other parties

named herein

1

<PAGE>

TABLE OF CONTENTS



                                                                                                                                   Page

SECTION 1.

Effectiveness of Certain Terms; Certain Definitions

1

SECTION 2.

Determination of Required Collateral

6

SECTION 3.

Delivery of Collateral

7

SECTION 4.

Representations, Warranties and Agreements

7

SECTION5.

The Security Interests

10

SECTION 6.

Entitlement Orders

11

SECTION 7.

Record Ownership of Pledged Securities

11

SECTION 8.

Voting Rights and Dividends

12

SECTION 9.

General Authority

13

SECTION 10.

No Performance Required of the Secured Parties

13

SECTION 11.

No Exercise or Transfer of Contract Rights

13

SECTION 12.

Defense of Title

14

SECTION 13.

Payment to the Collateral Agent

14

SECTION 14.

Further Assurances; Covenants

14

SECTION 15.

Remedies upon Event of Default

14

SECTION 16.

Application of Proceeds

17

SECTION 17.

Provision of Notice

18

SECTION 18.

Expenses

19

SECTION 19.

Appointment of Collateral Agent

19

SECTION 20.

Termination and Release of Collateral

20

SECTION 21.

Concerning the Collar Loans and the Lender

21

SECTION 22.

Notices

21

SECTION 23.

Waivers, Non-exclusive Remedies

22

SECTION 24.

Obligations Unconditional; Discharge of Obligations, etc.

23

SECTION 25.

Severability

23

SECTION 26.

Inconsistency

23

SECTION 27.

Miscellaneous

23

SECTION 28.

Governing Law; Suits; Jury Trial

23



Attachment I - Form of Amendment
Exhibit A - Form of Schedule I to Financing Statement
Exhibit B - Filing Offices



2

<PAGE>

PLEDGE AND SECURITY AGREEMENT

          PLEDGE AND SECURITY AGREEMENT

(this "Agreement"), dated as of the date of the Master Agreement referred to
herein, among UBS AG, London Branch (the "Collars Office"), pledgor(s) named on
the signature page of this agreement (the "Pledgor"), UBS AG, Stamford Branch,
as Collateral Agent for the Secured Parties (as defined herein) (the "Collateral
Agent"), and, (A) when an Amendment in the form attached as Attachment I shall
have been executed, UBS AG, New York Branch, or such other financial institution
as may execute an Amendment (the "Lender") or (B) if a financial institution
shall have executed this Agreement as a Securities Intermediary, as defined in
the UCC (as defined below), such institution in its capacity as Securities
Intermediary (the "Securities Intermediary").



          The Collars Office and the Pledgor have entered into a Master
Agreement for Equity Collars dated as of the date hereof (the "Master
Agreement"), pursuant to which the Collars Office and the Pledgor may enter into
Collars (as defined in the Master Agreement) from time to time, which Collars
will be evidenced by confirmations provided by The Collars Office
("Confirmations"). In addition, the Lender, the Pledgor or any Other Borrower
(as defined herein) have entered into, or may in the future enter into, the
Credit Terms (as defined herein), pursuant to which the Lender may make one or
more Loans (as defined in the Credit Terms) to the Pledgor or Other Borrower, as
the case may be, from time to time as evidenced by Notes and Loan Advices (as
such terms are defined in the Credit Terms) and secured by the Pledged
Securities, the Pledgor Contract Rights and other Collateral (as each term is
defined herein). Such Loans are referred to herein as "Collar Loans".

          The Collars Office and the Pledgor have agreed that the Pledgor shall
secure certain of the obligations to the Collars Office under the Master
Agreement and to the Lender under the Credit Terms in accordance with the terms
of this Agreement; and the Master Agreement, the Credit Terms (if and when
entered into) and each Collar Loan and Confirmation will supplement, form a part
of, and be subject to, this Agreement so that this Agreement, together with all
such Collar Loans, Confirmations, the Credit Terms and the Master Agreement will
form a single agreement among the Collars Office, the Lender and the Pledgor.

          Accordingly, the parties hereto agree as follows:

          Section 1. Effectiveness of Certain Terms; Certain Definitions.
(a)  If, at any time and so long as, there is not outstanding any Collar Loan
the repayment of which is secured hereunder, (i) this Agreement shall be read to
exclude all references hereunder to the terms Collar Loan, Credit Terms, Note,
Loan Advice and Lender and (ii) Sections 11, 13 and 21 shall be of no force and
effect.

          (b)  Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in the Master Agreement. In addition, as used in
this Agreement, the following terms will have the meanings set forth below:

          "30-Day LIBOR" means the rate determined by the Lender for any date of
determination as the rate for deposits for a period of thirty days in U.S.
Dollars which appears on Telerate Page 3750 as of 11:00 a.m., London time, on
the day that is two London Banking Days preceding that date of determination. If
such rate does not appear on the Telerate Page 3750, the rate for that date of
determination will be determined as if the parties had specified the
LIBOR-Reference Banks Rate as the applicable rate.

          "Agreements" means this Agreement, the Credit Terms and the Master
Agreement, as well as any Note and any Loan Advice (as each is defined in the
Credit Terms), collectively.

          "Authorized Officer" of any Company means any officer, trustee or
general partner (or officer thereof), as the case may be, as to whom such
Company shall have delivered notice to the Collateral

3

<PAGE>

Agent that such officer, trustee or general partner (or officer thereof) is
authorized to act hereunder on behalf of such Company.

          "Collar Loans" has the meaning set forth in the first recital hereof.

          "Collar Loan Obligations" means all now existing or hereafter arising
debts, obligations, covenants and duties of payment or performance of every
kind, matured or unmatured, direct or contingent, owing, arising, due or payable
to the Lender by or from the Pledgor or any Other Borrower, (including any
interest or other amounts that accrue after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of the Pledgor or any Other Borrower), arising out of or under
any Collar Loan, including, without limitation, all principal of and interest on
such Collar Loans.

          "Collateral" has the meaning set forth in Section 5(a) hereof.

          "Collateral Notice" means a notice, which may be oral, from the Lender
or Collars Office to the Pledgor requiring the Pledgor to post additional
Collateral of a type, in an amount and by the time set forth in such notice.

          "Company" means a corporation, a partnership, an association, a trust
or any other entity or organization.

          "Credit Terms" means the General Terms and Conditions between the
Pledgor and the Lender and any schedules or attachments thereto as the same may
be subsequently amended, supplemented or modified or such other agreement
evidencing Collar Loan Obligations as may be executed from time to time.

          "Delivery" means (a) in the case of certificated Pledged Securities
(as defined below) registered in the name of the Pledgor, delivery of
certificates representing such Pledged Securities, free and clear of all liens,
security interests or other encumbrances of any kind (other than the Security
Interests (as defined below)), to the Securities Intermediary, accompanied by
any required transfer tax stamps, and in suitable form for transfer by delivery
or accompanied by duly executed instruments of transfer or assignment in blank,
with signatures appropriately guaranteed, all in form and substance satisfactory
to the Collateral Agent, and the crediting of such Pledged Securities to the
Securities Account, (b) in the case of uncertificated Pledged Securities
registered in the name of the Pledgor, by transmission by the Pledgor of an
instruction to the issuer of such Pledged Securities instructing such issuer to
register such Pledged Securities in the name of the Securities Intermediary or
its nominee, accompanied by any required transfer tax stamps, and such issuer's
compliance with such instructions and the crediting of such Pledged Securities
to the Securities Account, (c) in the case of Pledged Securities in respect of
which security entitlements are held by the Pledgor through a securities
intermediary, the crediting of such Pledged Securities, free and clear of all
liens, security interests or other encumbrances of any kind (other than the
Security Interests), accompanied by any required transfer tax stamps, to a
securities account of the Securities Intermediary at such securities
intermediary or at another securities intermediary satisfactory to the
Securities Intermediary and the crediting of such Pledged Securities to the
Securities Account and (d) in the case of cash, in accordance with such delivery
instructions as the Collars Office may give to the Pledgor from time to time by
written notice hereunder. The terms "Deliver," "Delivered" and "Delivering" have
corresponding meanings.

          "Equivalent Securities" means, with respect to Pledged Securities,
Securities of the same class and issue, issuer, series, and, to the extent
applicable, maturity, principal amount and redemption price.

          "Event of Default" means an Event of Default as defined in the Credit
Terms or an Event of Default or Termination Event as defined in the Master
Agreement (without regard to the application of Paragraph 9.3 of the Master
Agreement) and also means any breach, repudiation, misrepresentation or

4

<PAGE>

default by the Pledgor (howsoever characterized), or any breach by the Pledgor
of any of its representations, warranties, covenants or other obligations, under
this Agreement.

          "Existing Transfer Restrictions" means the Transfer Restrictions, if
any, on the Securities (or security entitlements in respect thereof) pledged or
to be pledged hereunder as described in the Confirmation evidencing the related
Collar or in the Shareholder Representation Letter or any other written
representation that has been acknowledged by the Collars Office.

          "LIBOR-Reference Banks Rate" means that the rate for any date of
determination will be determined on the basis of the rates which deposits in
U.S. Dollars are offered by the Reference Banks at approximately 11:00 a.m.,
London time, on the day that is two London Banking Days preceding that date of
determination to prime banks in the London interbank market for a period of
thirty days commencing on that date of determination and in the Representative
Amount. The Lender will request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If at least two such
quotations are provided, the rate for that date of determination will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that date of determination will be the arithmetic mean
of the rates quoted by major banks in New York City, selected by the Lender, at
approximately 11:00 a.m., New York City time, on that date of determination for
loans in U.S. Dollars to leading banks for a period of thirty days commencing on
that date of determination and in the Representative Amount.

          "Location" means, with respect to any party, the place such party is
"located" within the meaning of Section 9-307 of the UCC.

          "London Banking Day" means any day on which commercial banks are open
for business (including dealings in foreign exchange and foreign currency
deposits) in the city of London.

          "Other Borrower" means any person or entity (other than the Pledgor)
that obtains a Loan (as defined in the Credit Terms) from the Lender that is
secured by the Pledgor in accordance with this Agreement.

          "Pledged Securities" means (a) the Securities specified in the
Confirmation evidencing the related Collar and (b) all Securities that become
Pledged Securities pursuant to Section 5(b) hereof.

          "Pledgor Contract Obligations" means all now existing or hereafter
arising debts, obligations, covenants and duties of payment or performance of
any kind, matured or unmatured, direct or contingent, owing, arising, due or
payable to the Collars Office by or from the Pledgor (including any interest or
other amounts that accrue after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency or reorganization of the
Pledgor) arising out of or under any Collar.

          "Pledgor Contract Rights" means all now existing or hereafter arising
debts, obligations, covenants and duties of payment or performance of any kind,
matured or unmatured, direct or contingent, owing, arising, due or payable to
the Pledgor by or from the Collars Office (including any interest or other
amounts that accrue after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of the Collars
Office) arising out of or under any Collar.

          "Proceeds" means all proceeds, including cash, instruments, securities
and other property, from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the exercise or disposition
of any or all of the Collateral.

          "Potential Event of Default" means any event which, with the giving of
notice or passage of time or both, would constitute an Event of Default.

          "Reference Banks" means, for the purposes of determining any LIBOR
rate, four major banks in the London interbank market.

          "Representative Amount" means, for the purposes of determining any
LIBOR rate for which a Representative Amount is relevant, an amount that is
representative of the outstanding obligation to which such LIBOR rate is being
applied.

          "Required Collateral" means (i) in respect of any Collar and any time,
the types and amounts of Collateral required by the Collars Office as security
for the Pledgor's obligations under that Collar at such time as specified in the
applicable Confirmation, and (ii) in respect of any Collar Loan, the type and
amount of Collateral specified in accordance with the Credit Terms, and in
either case, as may be specified from time to time in a Collateral Notice.

          "Secured Obligations" means the obligations secured under this
Agreement including (a) all Collar Loan Obligations, (b) all Pledgor Contract
Obligations, (c) all amounts payable by the Pledgor hereunder, (d) other
indebtedness, obligations or liabilities of any kind, now or hereafter existing,
of the Pledgor or any Other Borrower, as the case may be, to UBS AG, whether
absolute or contingent and however arising or acquired by UBS AG, and (e) any
renewals or extensions of any of the foregoing.

          "Secured Parties"

means the Collateral Agent, the Collars Office and the Lender.



          "Security" or "Securities" has the meaning set forth in Section
8-102(a)(15) of the UCC.

          "Securities Account" means the account in the name of the Pledgor or
the Collateral Agent, as the case may be, at the Securities Intermediary in or
to which certain of the Collateral is to be deposited or credited in accordance
with an agreement among the relevant parties.

          "Securities Act" means the Securities Act of 1933, as amended.

          "Security Interests" means the security interests in the Collateral
granted hereunder securing the Secured Obligations.

          "Telerate"

means, when used in connection with any designated page and LIBOR, the display
page so designated on the Dow Jones Telerate Service (or such other page or
locator as may replace that page on that service), or such other service as may
be nominated as the information vendor, for the purpose of displaying rates or
prices comparable to LIBOR.



          "Termination Event" has the meaning set forth in the Master Agreement.

          "Transaction" means any Collar or Collar Loan.

          "Transfer Restriction" means, with respect to any Security (or
security entitlements in respect thereof) or other item of collateral pledged or
to be pledged hereunder, any condition to or restriction on the ability of the
holder thereof to sell, assign or otherwise transfer such Security (or security
entitlements in respect thereof) or other item of collateral or to enforce the
provisions thereof or of any document related thereto whether set forth in such
item of collateral itself or in any document related thereto, including, without
limitation, (i) any requirement that any sale, assignment or other transfer or
enforcement of such Security (or security entitlements in respect thereof) or
other item of collateral be consented to or approved by any person, including,
without limitation, the issuer or underwriter thereof or any other obligor
thereon, (ii) any limitations on the type or status, financial or otherwise, of
any purchaser, pledgee, assignee or transferee of such Security (or security
entitlements in respect thereof) or other item of collateral, (iii) any
requirement of the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document of any person to the issuer of, any other
obligor on or any registrar or transfer agent for, such Security (or security
entitlements in respect thereof) or other item of collateral, prior to the sale,
pledge, assignment or other transfer or enforcement of such Security (or
security entitlements in respect thereof) or other item of collateral and (iv)
any registration or qualification requirement or prospectus delivery requirement
for such Security (or security entitlements

5

<PAGE>

in respect thereof) or other item of collateral pursuant to any federal, state
or foreign securities law (including, without limitation, any such requirement
arising as a result of Rule 144 or Rule 145 under the Securities Act); provided
that the required delivery of any assignment, instruction or entitlement order
from the seller, pledgor, assignor or transferor of such Security (or security
entitlements in respect thereof) or other item of collateral, together with any
evidence of the corporate or other authority of such person, shall not
constitute a "Transfer Restriction".

          "UCC" means the Uniform Commercial Code as in effect from time to time
in the State of New York.

          Section 2. Determination of Required Collateral. (a) Unless otherwise
specified in the applicable Confirmation or otherwise determined by either the
Collars Office or the Lender in its discretion from time to time, the Required
Collateral in respect of any Collar and at any time shall be a quantity of the
Underlying Shares (as defined in the Master Agreement) equal to the number of
the Underlying Shares that are the subject of such Collar.

          (b) If at any time either the Collars Office or the Lender determines
in its discretion that the Collateral securing the Pledgor's and any applicable
Other Borrower's obligations under a particular Transaction or group of
Transactions is insufficient, the Collars Office or the Lender may by Collateral
Notice require the Pledgor to deliver additional Collateral in respect of that
Transaction or group of Transactions, of the types and in the amounts set forth
in such Collateral Notice.

           Section 3. Delivery of Collateral.

          (a)          On or prior to the Trade Date with respect to each Collar
(as defined in the Confirmation with respect to such Collar), the Pledgor shall
Deliver the Required Collateral, if any, with respect thereto.

          (b)          Upon entering into any Collar Loan, the Pledgor shall
Deliver the Required Collateral, if any, with respect thereto.

          (c)          On the date specified in any Collateral Notice, the
Pledgor shall Deliver the Required Collateral specified therein.

          (d)          If any Delivery is required to be made on a day on which
the financial institution or clearing facility through which a Delivery is to be
effected is not open for business, such Delivery shall instead be required to be
made on the first following Business Day on which such entity is open for
business.

          Section 4. Representations, Warranties and Agreements. (a) The Pledgor
agrees that each of the Collateral Agent, the Collars Office and the Lender may
rely upon the Pledgor's representations and warranties to the Collars Office in
the Master Agreement as if such representations were provided directly to them
and were set out in full in this Agreement.

          (b)          The Pledgor further represents and warrants to, and
agrees with, each Secured Party that:

                    (i)          the Pledgor has and will have the power to
grant to the Collateral Agent for the benefit of each Secured Party a perfected
security interest in, and lien on, any Collateral Delivered or at any time to be
Delivered hereunder and has taken, and will take, all necessary actions to
authorize the granting of that security interest and lien;

                    (ii)          the Pledgor (A) owns and, at all times prior
to the release of the Collateral pursuant to the terms of this Agreement, will
own the Collateral free and clear of any liens, security interests or other
encumbrances of any kind (other than the Security Interests and Existing
Transfer Restrictions) and (B) is not and will not become a party to or
otherwise bound by any agreement, other than the Agreements and the Existing
Transfer Restrictions, that (x) restricts in any manner the rights of

6

<PAGE>

any present or future owner of the Collateral with respect thereto or (y)
provides any person other than the Pledgor, the Secured Parties or the
Securities Intermediary (but in the case of such Securities Intermediary only in
respect of Collateral held through it) with control (as defined in Section 8-106
of the UCC) with respect to any Collateral;

                    (iii)          All Securities at any time pledged hereunder
(or in respect of which security entitlements are pledged hereunder) are and
will be either (i) certificated (and the certificate or certificates in respect
of such securities are and will be located in the United States) and registered
in the name of Pledgor or held through a securities intermediary whose
securities intermediary's jurisdiction (within the meaning of Section 8-110(e)
of the UCC) is located in the United States or (ii) uncertificated and either
registered in the name of Pledgor or held through a securities intermediary
whose securities intermediary's jurisdiction (within the meaning of Section
8-110(e) of the UCC) is located in the United States;

                    (iv)          the Pledgor has not performed and will not
perform any acts that might prevent any Secured Party from enforcing any of the
terms of this Agreement or that might limit any Secured Party in any such
enforcement;

                    (v)          other than financing statements or other
similar or equivalent documents or instruments with respect to the Security
Interests, no financing statement, security agreement or similar or equivalent
document or instrument covering all or any part of the Collateral is on file or
of record in any jurisdiction in which such filing or recording would be
effective to perfect a lien, security interest or other encumbrance of any kind
on such Collateral;

                    (vi)          upon the execution and delivery of this
Agreement by the parties hereto and (i) in the case of Collateral consisting of
investment property (as defined in Section 9-102(a)(49) of the UCC), the
Delivery of such Collateral to the Securities Intermediary and (ii) in the case
of Collateral consisting of general intangibles (as defined in section
9-102(a)(42) of the UCC), the filing of financing statements in the form of
Exhibit A hereto in the filing offices specified in Exhibit B hereto, the
Collateral Agent will have valid and perfected security interests in, and, in
the case of any such Collateral consisting of investment property, control
(within the meaning of Section 8-106 of the UCC) with respect to, the Collateral
for the benefit of the Secured Parties, subject to no prior lien, security
interest or other encumbrance of any kind;

                    (vii)          no registration, recordation or filing with
any governmental body, agency or official is required in connection with the
execution and delivery of this Agreement or any Transaction or necessary for the
validity or enforceability hereof or thereof or for the perfection or
enforcement of the Security Interests other than the filing of financing
statements in the form of Exhibit A hereto in the filing offices specified in
Exhibit B hereto;

                    (viii)          the Location of the Pledgor is the address
set forth under its name on the signature page of this Agreement, and under the
Uniform Commercial Code as in effect in such Location, no local filing is
required to perfect a security interest in Collateral consisting of general
intangibles;

                    (ix)          the Pledgor does not know or have any reason
to believe that any issuer of Pledged Securities has not complied with the
reporting requirements contained in Rule 144(c)(1) under the Securities Act; and

                    (x)          Upon request, Pledgor shall provide the Collars
Office with a certified copy of the Credit Terms, a specimen copy of each Note
executed thereunder and all related documentation within ten (10) Business Days
of the execution of such documents.

7

<PAGE>

          (c) The Securities Intermediary represents and warrants to, and agrees
with, each of the Collateral Agent, the Collars Office, the Lender and the
Pledgor that:

                    (i)          the Securities Intermediary is a corporation,
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to enter
into, and perform its obligations under, this Agreement;

                    (ii)          the execution, delivery and performance by the
Securities Intermediary of this Agreement have been duly authorized by all
necessary corporate action on the part of the Securities Intermediary (no action
by the shareholders of the Securities Intermediary being required) and do not
and will not violate, contravene or constitute a default under any provision of
applicable law or regulation or of the charter or by-laws of the Securities
Intermediary or of any material agreement, judgment, injunction, order, decree
or other instrument binding upon the Securities Intermediary;

                    (iii)          this Agreement constitutes a valid and
binding agreement of the Securities Intermediary enforceable against the
Securities Intermediary in accordance with its terms;

                    (iv)          the Securities Intermediary hereby agrees that
(i) all liens, pledges and other security interests of any kind or nature held
by it in any of the Collateral securing any obligation to the Securities
Intermediary (either in such capacity or in any other capacity), other than
liens securing the obligations of the Pledgor to it hereunder (collectively,
"Other Liens") shall be subordinate and junior to the liens, pledges and
security interest in the Collateral arising hereunder and that the Securities
Intermediary will take no action to enforce any Other Lien so long as any
obligation under the Agreements or hereunder (whether or not then due) should
remain unsatisfied and (ii) its obligation to Pledgor in respect of any
Collateral will not be subject to deduction, set-off, recoupment, banker's lien
or any other right in respect of obligations owed by Pledgor or any other person
to the Securities Intermediary; and

                    (v)          the Securities Intermediary is not and will not
become a party to or otherwise bound by any agreement, other than this
Agreement, that provides any person with control (as defined in Section 8-106 of
the UCC) with respect to any of the Collateral.

          Section 5. The Security Interests. (a) In order to secure the full and
punctual payment of the Secured Obligations in accordance with their terms and
the performance of all the obligations of the Pledgor hereunder, the Pledgor
hereby assigns, pledges and grants to the Collateral Agent, as agent of and for
the benefit of the Secured Parties security interests in and to, and a lien upon
and right of set-off against, and transfers to the Collateral Agent, for the
benefit of the Secured Parties as and by way of a security interest having
priority over all other security interests, with power of sale, all of its
right, title and interest in and to (i) the Pledged Securities and all security
entitlements in respect of the Pledged Securities; (ii) all of the Pledgor
Contract Rights; (iii) the Securities Account and all financial assets (as
defined in Section 8-102 of the UCC), funds, property and other assets from time
to time held therein; (iv) all additions to and substitutions for the foregoing;
(v) all income, Proceeds and other proceeds and collections received or to be
received, or derived or to be derived, now or any time hereafter (whether before
or after the commencement of any proceeding under applicable bankruptcy,
insolvency or similar law, by or against Pledgor, with respect to Pledgor) from
or in connection with any of the items mentioned in (i) through (v) (including,
without limitation, any shares of capital stock issued in respect of any
Securities (or security entitlements in respect thereof) constituting Collateral
or any cash, Securities or other property distributed in respect of or exchanged
for any Securities (or security entitlements in respect thereof) constituting
Collateral, or into which any such Securities (or security entitlements in
respect thereof) are converted, in connection with any Change (as defined in the
Master

8

<PAGE>

Agreement) and any security entitlements in respect of any of the foregoing);
and (vi) all powers, rights and privileges of the Pledgor, now or hereafter
acquired, including rights of enforcement, with respect to the foregoing
(collectively, the "Collateral").

          (b)          If any issuer of Pledged Securities at any time issues to
the Pledgor in respect of any Pledged Securities or security entitlements in
respect thereof, or the Pledgor receives or becomes entitled to receive in
respect of any Pledged Securities or security entitlement in respect thereof, or
the Pledgor receives any Proceeds in respect of any Pledged Securities or
security entitlements in respect of Pledged Securities consisting of, any
additional or substitute Securities of any kind (or security entitlements in
respect thereof ), the Pledgor shall immediately pledge and Deliver to the
Securities Intermediary all such Securities (and security entitlements) as
additional security for the Secured Obligations. All such Securities (and
security entitlements) shall constitute Pledged Securities (or security
entitlements in respect thereof ) and are subject to all provisions of this
Agreement.

          (c)          The Security Interests are granted as security only and
shall not subject any Secured Party to, or transfer or in any way affect or
modify, any obligation or liability of the Pledgor with respect to any of the
Collateral or any transaction in connection therewith.

          (d)          The Securities Intermediary and the other parties hereto
expressly agree that all rights, assets and property held at any time in the
Securities Account shall be treated as a financial asset as described in Section
8-102(a)(9) of the UCC.

          (e)          Deleted.

          (f)          The parties hereto hereby agree that the Securities
Intermediary's jurisdiction (within the meaning of Section 8-110(e) of the UCC)
in respect of the Securities Account is New York and each such party represents
that it has not and agrees that it will not enter into any agreement to the
contrary.

          Section 6. Entitlement Orders.

          (a)          he Securities Intermediary agrees that it will comply
with entitlement orders originated by the Collateral Agent in respect of any
Collateral without further consent from the Pledgor or any other person. The
Pledgor hereby consents to the foregoing agreement.

          (b)          Each of the Securities Intermediary and Pledgor agree
that the Securities Intermediary shall not comply with entitlement orders of the
Pledgor in respect of the Collateral until the Securities Intermediary shall
receive notice from the Collateral Agent that it may comply with such
entitlement orders.

          (c)          The Pledgor agrees that it shall not (1) create or permit
to exist any lien, security interest or other encumbrance of any kind upon or
with respect to the Collateral, except for those created hereunder, (2) sell or
otherwise dispose of, or grant any option with respect to, any of the Collateral
(other than pursuant to the Master Agreement) or (3) enter into a consent to any
agreement pursuant to which any person other than the Collateral Agent has or
will have control (within the meaning of Section 8-106 of the UCC) in respect of
any Collateral, including, without limitation, the Securities Account and the
financial assets and other property held in the Securities Account.

          Section 7. Record Ownership of Pledged Securities. The Collateral
Agent may at any time or from time to time, in its sole discretion, upon the
occurrence and during the continuation of a Potential Event of Default or an
Event of Default, cause any or all of the Pledged Securities (or security
entitlements in respect thereof) to be registered, or held through a securities
intermediary, in the name of the Pledgor or its nominee to be transferred of
record into, or held through a securities intermediary in, the name of the
Collateral Agent or its nominee. The Pledgor shall promptly give to the
Collateral Agent copies of any notices or other communications received by the
Pledgor with respect to Pledged Securities (or security entitlements in respect
thereof ) registered, or held through a securities

9

<PAGE>

intermediary, in the name of the Pledgor or its nominee and the Collateral Agent
shall promptly give to the Pledgor copies of any notices and communications
received by it with respect to Pledged Securities (or security entitlements in
respect thereof) registered, or held through a securities intermediary, in the
name of the Collateral Agent or its nominee.

          Section 8. Voting Rights and Dividends. (a) The Collateral Agent shall
have the right to receive and retain as Collateral hereunder all Proceeds other
than ordinary cash dividends or interest (such ordinary cash dividends or
interest, "Dividend Proceeds") of the Collateral and, upon the occurrence and
during the continuance of a Potential Event of Default or an Event of Default,
all Proceeds of the Collateral including Dividend Proceeds and the Pledgor shall
take all such action as the Collateral Agent shall deem necessary or appropriate
to give effect to such right. All such Proceeds, including, without limitation,
all dividends and other payments and distributions that are received by the
Pledgor shall be received in trust for the benefit of the Secured Parties and,
if the Collateral Agent so directs (but only, in the case of Dividend Proceeds,
upon the occurrence and during the continuance of a Potential Event of Default
or Event of Default), shall be segregated from other funds of the Pledgor and
shall, forthwith upon demand by the Collateral Agent (but only, in the case of
Dividend Proceeds, during the continuance of a Potential Event of Default or
Event of Default), be paid over to the Collateral Agent as Collateral in the
same form as received (with any necessary endorsement). After all Potential
Events of Default and Events of Default have been cured, the Collateral Agent's
right to retain Dividend Proceeds under this Section 8(a) shall cease and the
Collateral Agent shall pay over to the Pledgor any such Collateral consisting of
Dividend Proceeds retained by it during the continuance of a Potential Event of
Default or Event of Default.

          (b) (i)          Unless a Potential Event of Default or an Event of
Default shall have occurred and be continuing, the Pledgor shall have the right,
from time to time, to vote and to give consents, ratifications and waivers with
respect to the Pledged Securities (or security entitlements in respect thereof),
and the Collateral Agent shall, upon receiving a written request from the
Pledgor accompanied by a certificate of the Pledgor (or if Pledgor is a Company,
an Authorized Officer of the Pledgor) stating that no Potential Event of Default
or Event of Default has occurred and is continuing, deliver to the Pledgor or as
specified in such request such proxies, powers of attorney, consents,
ratifications and waivers in respect of any of the Pledged Securities (or
security entitlements in respect thereof ) that are registered, or held through
a securities intermediary, in the name of the Collateral Agent or its nominee as
shall be specified in such request and be in form and substance satisfactory to
the Collateral Agent.

          (ii)          If a Potential Event of Default or an Event of Default
shall have occurred and be continuing, the Collateral Agent shall have the
right, to the extent permitted by law, and the Pledgor shall take all such
action as may be necessary or appropriate to give effect to such right, to vote
and to give consents, ratifications and waivers, and to take any other action
with respect to any or all of the Pledged Securities (or security entitlements
in respect thereof ) with the same force and effect as if the Collateral Agent
were the absolute and sole owner thereof.

          Section 9. General Authority. The Pledgor hereby irrevocably appoints
the Collateral Agent its true and lawful attorney, with full power of
substitution, in the name of the Pledgor, any Secured Party or otherwise, for
the sole use and benefit of the Secured Parties, but at the expense of the
Pledgor, to the extent permitted by law, to exercise, at any time and from time
to time while an Event of Default has occurred and is continuing, all or any of
the following powers with respect to all or any of the Collateral:

          (a)          to demand, sue for, collect, receive and give acquittance
for any and all monies due or to become due upon or by virtue thereof,

10

<PAGE>

          (b)          to settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto,

          (c)          to sell, transfer, assign, exercise rights of election
pertaining thereto (including without limitation the exercise of any Collar or
option included in the Collateral) or otherwise deal in or with the same or the
proceeds or avails thereof, as fully and effectually as if the Collateral Agent
were the absolute owner thereof (including, without limitation, the giving of
instructions and entitlement orders in respect thereof), and

          (d)          to extend the time of payment of any or all thereof and
to make any allowance and other adjustments with reference thereto; provided
that the Collateral Agent shall give the Pledgor not less than one day's prior
written notice of the time and place of any sale or other intended disposition
of any of the Collateral, except any Collateral that threatens to decline
speedily in value, including, without limitation, equity securities, or is of a
type customarily sold on a recognized market. The Collateral Agent and the
Pledgor agree that such notice constitutes "reasonable notification" within the
meaning of Section 9-611(b) of the UCC. The power of attorney granted pursuant
to this Section 9 is coupled with an interest and shall (i) survive and not be
affected by the subsequent death, incapacity or disability of the Pledgor
granting such power of attorney and (ii) extend to the Pledgor's successors,
assigns and legal representatives.

          Section 10. No Performance Required of the Secured Parties. The
Pledgor will remain liable to perform all of its obligations under the
Transactions and any of the Collateral. None of the Secured Parties will have
any obligation under the Transactions or any of the Collateral by reason of this
Agreement.

          Section 11. No Exercise or Transfer of Contract Rights. The Pledgor
agrees that, notwithstanding any provision of the Master Agreement (or any other
provision or agreement) to the contrary, so long as any Collar Loan Obligations
are outstanding, it shall not exercise any of the Pledgor Contract Rights (other
than on the Expiration Date of the relevant Collars) or transfer or assign any
of the Pledgor Contract Rights, except with the prior written consent of the
Lender.

          Section 12. Defense of Title. (a) The Pledgor shall warrant and defend
its title to the Collateral, subject to the rights of the Secured Parties,
against the claims and demands of all persons.

          (b)          The Collateral Agent may elect, but without an obligation
to do so, to discharge any lien, security interest or other encumbrance of any
kind of any third party on any of the Collateral.

          Section 13. Payment to the Collateral Agent. Notwithstanding any
provision in the Master Agreement to the contrary, the Pledgor directs the
Collars Office, and the Collars Office agrees, until the Collar Loan Obligations
or other Obligations (as defined by the Credit Terms) have been paid in full, to
pay all amounts payable to the Pledgor pursuant to the Collars (without
reduction or offset by amounts that may be payable to the Collars Office),
directly to the Collateral Agent and the Collateral Agent agrees to retain such
amounts as Collateral for the benefit of the Lender without exercising any
offset, counterclaim, recoupment or other similar right.

          Section 14. Further Assurances; Covenants. (a) The Pledgor agrees that
it shall, at its expense and in such manner and form as the Collateral Agent may
require, execute, deliver, file and record any financing statement, specific
assignment or other paper and take any other action that may be necessary or
desirable, or that the Collateral Agent may request, in order to create,
preserve, perfect, confirm or validate any Security Interest or to enable the
Collateral Agent to exercise and enforce its rights on behalf of the Secured
Parties hereunder with respect to any of the Collateral. To the extent permitted
by applicable law, the Pledgor hereby authorizes the Collateral Agent to execute
and file, in the name of the Pledgor or otherwise, financing statements or
continuation statements (which may be carbon,

11

<PAGE>

photographic, photostatic or other reproductions of this Agreement or of a
financing statement relating to this Agreement) that the Collateral Agent, in
its sole discretion, may deem necessary or appropriate to further perfect any of
the Security Interests; and further, to execute and file in the name of the
Pledgor or otherwise any other document (including, without limitation, any
notice on Form 144 or any filing required pursuant to Sections 13 or 16 of the
Securities Exchange Act of 1934, as amended) that the Collateral Agent, in its
sole discretion, may deem necessary or appropriate in connection with the
Collateral Agent's authority conferred by Section 9 hereof.

          (b) The Pledgor agrees that it shall not change its name, identity,
Location or, if the Pledgor is a Company, its organizational structure, unless
in either case (1) it shall have given the Collateral Agent not less than 30
days' prior notice thereof and (2) such change shall not cause any of the
Security Interests to become unperfected or subject to any other lien, security
interest or other encumbrance of any kind.

          Section 15. Remedies upon Event of Default. (a) If any Event of
Default shall have occurred and be continuing, the Collateral Agent may, on
behalf of the Secured Parties, exercise all the rights of a secured party under
the Uniform Commercial Code (whether or not in effect in the jurisdiction where
such rights are exercised) and, in addition, the Collateral Agent may, without
being required to give any notice, except as herein provided or as may be
required by mandatory provisions of law,

          (1)          if any Secured Obligations consist of obligations to
deliver Pledged Securities (or security entitlements in respect thereof),
deliver all Collateral consisting of Pledged Securities (or security
entitlements in respect thereof) (but not in excess of the number thereof
deliverable under the Secured Obligations) to the applicable Secured Party on
the date upon which such delivery of Pledged Securities (or security
entitlements in respect thereof) is due (whether pursuant to the terms of such
Secured Obligations, upon acceleration as provided with respect thereto or
otherwise) or on any date thereafter, against receipt by the Collateral Agent,
on behalf of the Secured Parties, of the cash amount, if any, required to be
paid by such Secured Party in respect of such delivery, in settlement of the
Pledgor's obligations to deliver Pledged Securities (or security entitlements in
respect thereof) under such Secured Obligations, whereupon such Secured Party
shall hold such Pledged Securities (or security entitlements in respect thereof)
absolutely free from any claim or right of whatsoever kind, including any equity
or right of redemption of Pledgor that may be waived or any other right or claim
of Pledgor, and Pledgor, to the extent permitted under applicable law, hereby
waives all rights of redemption, stay or appraisal that it has or may have under
any law now existing or hereafter adopted; and

          (2)          if such delivery shall be insufficient to satisfy in full
all of the obligations of the Pledgor under the Secured Obligations consisting
of obligations to deliver Pledged Securities (or security entitlements in
respect thereof) and, in any event, in respect of all Secured Obligations that
do not consist of obligations to deliver Pledged Securities (or security
entitlements in respect thereof), (A) apply the cash, if any, then held by it as
Collateral as specified in Paragraph 13 hereof or otherwise and (B) if there
shall be no such cash or if such cash shall be insufficient to pay in full all
the Secured Obligations not satisfied by delivery of Pledged Securities (or
security entitlements in respect thereof), sell the Collateral or any part
thereof at public or private sale or at any broker's board or securities
exchange, for cash, upon credit or for future delivery, and at such price or
prices as the Collateral Agent (after conferring with the Lender and the Collars
Office) may deem satisfactory or, in the case of the Pledgor Contract Rights, to
the extent permitted under applicable law, exercise rights with respect thereto.

12

<PAGE>

          Any Secured Party may be the purchaser of any or all of the Collateral
so sold at any public sale (or, if the Collateral is of a type customarily sold
in a recognized market or is of a type that is the subject of widely distributed
standard price quotations, at any private sale). The Collateral Agent is
authorized, in connection with any such sale,

          (A)          to restrict the prospective bidders on or purchasers of
any of the Collateral constituting "securities" within the meaning of the
Securities Act to a limited number of sophisticated investors who will represent
and agree that they are purchasing for their own account for investment and not
with a view to the distribution or sale of any of such Collateral,

          (B)          to cause to be placed on certificates for any or all of
the Pledged Securities or on any other securities pledged hereunder a legend to
the effect that such security has not been registered under the Securities Act
and may not be disposed of in violation of the provisions of said Act, and

          (C)          to impose such other limitations or conditions in
connection with any such sale as the Collateral Agent deems necessary or
advisable in order to comply with the Securities Act or any other law.

          The Pledgor covenants and agrees that it shall execute and deliver
such documents and take such other action as the Collateral Agent (after
conferring with the Lender and the Collars Office) deems necessary or advisable
in order that any such sale may be made in compliance with law. Upon any such
sale, the Collateral Agent shall have the right to deliver, assign and transfer
to the purchaser thereof the Collateral so sold. Each purchaser at any such sale
shall hold the Collateral so sold absolutely and free from any claim or right of
whatsoever kind, including any equity or right of redemption of the Pledgor that
may be waived, and the Pledgor, to the extent permitted by law, hereby
specifically waives all rights of redemption, stay or appraisal that the Pledgor
has or may have under any law now existing or hereafter adopted. The notice (if
any) of such sale shall (1) in case of a public sale, state the time and place
fixed for such sale, (2) in case of a sale at a broker's board or on a
securities exchange, state the board or exchange at which such sale is to be
made and the day on which the Collateral, or the portion thereof so being sold,
will first be offered for sale at such board or exchange, and (3) in the case of
a private sale, state the day after which such sale may be consummated. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix in the notice of
such sale. At any such sale the Collateral may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may determine. The Collateral
Agent shall not be obligated to make any such sale pursuant to any such notice.
The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the same may be so adjourned. In case of any sale of all or
any part of the Collateral on credit or for future delivery, the Collateral so
sold may be retained by the Collateral Agent until the selling price is paid by
the purchaser thereof, but the Collateral Agent shall not incur any liability in
case of the failure of such purchaser to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may again be sold upon
like notice. The Collateral Agent, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the Security Interests and sell the Collateral, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction.

          (b)          An Event of Default under this Agreement will be deemed
to be an Event of Default under the Credit Terms and an Event of Default under
the Master Agreement. In such an event, the Collars Office may exercise any or
all of the rights reserved to the Collars Office under the Master

13

<PAGE>

Agreement, including, but not limited to, all rights under Section 8 of the
Master Agreement; provided, however, that if an Event of Default shall have
occurred and be continuing under the Credit Terms, and upon notice to the
Collars Office, the Lender may direct the Collars Office to exercise its rights
under the Master Agreement and the Collars Office shall be bound by such
direction. The parties agree that the Collateral Agent will apply the proceeds
of any termination or acceleration under the Master Agreement or any sale of
Collateral in accordance with the terms of Paragraph 16 hereof.

          (c)          Until the Collar Loan Obligations have been satisfied in
full (as determined by the Lender), the Pledgor and the Collars Office shall
not, without the written consent of the Lender, modify any of the terms of the
Master Agreement relating to the Pledgor Contract Rights, or permit the early
termination or acceleration of any Collar.

          Section 16. Application of Proceeds. Upon the occurrence and during
the continuance of an Event of Default,

          (a)          the proceeds of any sale of, or other realization upon,
all or any part of the Collateral, including any cash received and held by the
Collateral Agent in respect of Collateral (other than Pledgor Contract Rights
and any Collateral received as proceeds thereof or as substitution therefor)
shall be applied by the Collateral Agent in the following order of priorities:

          first, to the payment of any expenses of such sale or other
realization, including reasonable compensation to the Collateral Agent and
counsel for each Secured Party, and all expenses, liabilities and advances
incurred or made by any Secured Party in connection therewith, and any other
unreimbursed expenses for which any Secured Party is to be reimbursed pursuant
to the Credit Terms, the Master Agreement or Section 18 hereof;

          second, to the payment of all Secured Obligations owed to the Collars
Office for which such Collateral is Required Collateral;

          third, to the payment of all Secured Obligations owed to the Lender
for which such Collateral is Required Collateral;

          fourth, to the payment of (or if a future or contingent obligation, to
cash collateralize) any other Secured Obligations; and

          fifth, to the payment to the Pledgor or its successors or assigns, or
as a court of competent jurisdiction may direct, of any surplus then remaining.

          (b)          the proceeds of any sale of, or other realization upon,
all or any part of the Collateral consisting of Pledgor Contract Rights shall be
applied by the Collateral Agent in the following order of priorities:

          first, to the payment of any expenses of such sale or other
realization, including reasonable compensation to the Collateral Agent and
counsel for each Secured Party, and all expenses, liabilities and advances
incurred or made by any Secured Party in connection therewith, and any other
unreimbursed expenses for which any Secured Party is to be reimbursed pursuant
to the Credit Terms, the Master Agreement or Section 18 hereof;

          second, to the payment of all Secured Obligations owed to the Lender;

          third, to the payment of all Secured Obligations owed to the Collars
Office;

          fourth, to the payment of (or if a future or contingent obligation, to
cash collateralize) any other Secured Obligations; and

14

<PAGE>

          fifth, to the payment to the Pledgor or its successors or assigns, or
as a court of competent jurisdiction may direct, of any surplus then remaining.

          Section 17. Provision of Notice. The Pledgor agrees that, until all
outstanding Collar Loans have been repaid in full, it will notify the Lender and
the Collars Office immediately upon the occurrence of any of the following
events:

          (a)          the Pledgor fails to fulfill or discharge any of its
obligations or agreements under or relating to any of the Agreements;

          (b)          any representation made or repeated or deemed to have
been made or repeated by the Pledgor under the Agreements is or becomes
incorrect or misleading in any material respect;

          (c)          any event occurs that would cause any Collar Loans to
become immediately payable without demand or notice to the Pledgor;

          (d)          the Security Interests fail at any time to constitute
valid and perfected security interests in all of the Collateral securing all
obligations purported to be secured thereby, subject to no prior or equal lien,
security interest or other encumbrance of any kind and as to which the
Collateral Agent will have control (as defined in Section 8-106 of the UCC); or

          (e)          any Potential Event of Default or Event of Default by the
Pledgor occurs under the Agreements.

          Section 18. Expenses. (a) The Pledgor agrees that it shall forthwith
upon demand pay to the Collateral Agent for the accounts of the respective
Secured Parties:

          (i)          the amount of any taxes or other amounts that any Secured
Party may have been required to pay by reason of the Security Interests or to
free any of the Collateral from any lien, security interest or other encumbrance
of any kind thereon, and

          (ii)          the amount of any and all out-of-pocket expenses,
including the fees and disbursements of counsel and of any other experts, that
any Secured Party may incur in connection with (A) the enforcement of this
Agreement, including such expenses as are incurred to preserve the value of the
Collateral and the validity, perfection, rank and value of any Security
Interest, (B) the collection, sale or other disposition of any of the
Collateral, (C) the exercise by the Collateral Agent or any Secured Party of any
of the rights conferred upon it hereunder or (D) any Potential Event of Default
or Event of Default.

          (b)          Any such amount not paid on demand shall bear interest
(computed on the basis of the number of days elapsed over a period of 360 days)
at a rate per annum equal to 30-day LIBOR plus 500 basis points.

          Section 19. Appointment of Collateral Agent. (a) The Lender and the
Collars Office hereby irrevocably appoint and authorize the Collateral Agent to
take such action on their behalf and to exercise such powers under this
Agreement as are delegated to the Collateral Agent by the terms hereof, together
with all such powers as are reasonably incidental thereto.

          (b)           The Secured Parties (other than the Collateral Agent)
shall indemnify the Collateral Agent (to the extent not reimbursed by the
Pledgor) against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from the
Collateral Agent's gross negligence or willful misconduct) that the Collateral
Agent may suffer or incur in connection with any action taken or omitted by the
Collateral Agent hereunder.

          (c)          So long as any Collar Loans are outstanding, the
Collateral Agent shall follow the instructions of the Lender with respect to the
Collateral. The Collateral Agent may consult with legal counsel, independent
public accountants and other experts selected by it and shall not be liable for
any

15

<PAGE>

action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

          (d)          Neither the Collateral Agent nor any of its directors,
officers, agents, or employees shall be liable for any action taken or not taken
by it in connection with this Agreement with the consent or at the request of
the Secured Parties (other than the Collateral Agent) or in the absence of its
own gross negligence or willful misconduct. The Collateral Agent shall not incur
any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

          (e)          Any corporation or association into which the Collateral
Agent may be converted or merged, or with which it may be consolidated, or to
which it may sell or transfer its agency business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which it is a party,
shall, subject to the prior written consent of the Secured Parties, be and
become a successor Collateral Agent hereunder and vested with all of the title
to the Collateral and all of the powers, discretions, immunities, privileges and
other matters as was its predecessor without, except as provided above, the
execution or filing of any instrument or any further act, deed or conveyance on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding.

          (f)          Beyond the exercise of reasonable care in the custody
thereof, the Collateral Agent shall have no duty as to any Collateral in its
possession or control or in the possession or control of any agent, bailee,
clearing corporation or securities intermediary or any income thereon or as to
the preservation of rights against prior parties or any other rights pertaining
thereto. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and
shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any agent, bailee, clearing corporation or securities intermediary
selected by the Collateral Agent in good faith (or selected by an agent, bailee,
clearing corporation or securities intermediary so selected by the Collateral
Agent).

          Section 20. Termination and Release of Collateral.

          (a)          Upon the satisfaction in full of all Secured Obligations
and the termination of any commitments of the Secured Parties under the Credit
Terms, each Collar and this Agreement, the Security Interests shall terminate
and all rights to the Collateral shall revert to the Pledgor, subject to the
conditions of the Master Agreement.

          (b)          At any time and from time to time prior to such
termination of the Security Interests, the Collateral Agent may, with the prior
consent of the Collars Office and the Lender, release any of the Collateral or
control thereof. Upon any such termination of the Security Interests or release
of Collateral, the Secured Parties shall, at the expense of the Pledgor, execute
and deliver to the Pledgor such documents as the Pledgor shall reasonably
request to evidence the termination of the Security Interests or the release of
such Collateral or control, as the case may be.

          (c)          Upon execution of this Agreement, the Pledgor shall
provide the Collateral Agent with written instructions for the delivery of
Collateral that has been released from the Security Interests. These
instructions may be modified from time to time by written notice. The Collateral
Agent shall be entitled to rely on the latest such instructions received by the
Collateral Agent.

16

<PAGE>

          (d)          At any time the Secured Parties release Collateral
consisting of Pledged Securities in accordance with this Section 20 in respect
of any Transaction, the Secured Parties may Deliver Equivalent Securities
instead of the Pledged Securities.

          Section 21. Concerning the Collar Loans and the Lender. (a)
Notwithstanding any other term or provision of this Agreement or the other
Agreements to the contrary, the Collars Office hereby consents to the making of
Collar Loans and the creation of the Security Interests only upon the
satisfaction of each of the following terms and conditions and the Lender hereby
agrees as follows:

                    (i)          the interest of the Lender in and to the
Collateral (other than the Pledgor Contract Rights) shall, in all respects, be
junior, subject and subordinate to the interest of the Collars Office in and to
the Collateral as set forth herein;

                    (ii)          except as otherwise expressly provided herein,
the Collars Office shall have no agency or other fiduciary relationship with, or
responsibility to, the Lender and, without limiting the foregoing, shall not be
obligated in any way to seek the consent of the Lender, consult with or notify
the Lender, or act on behalf of the Lender in connection with the exercise by
the Collars Office of any rights granted to it by Pledgor under the Master
Agreement or which the Collars Office may have under the UCC or other applicable
law; and

          (b)          The Lender and the Pledgor each represent, warranty and
agree that:

                    (i)          each Collar Loan complies and will comply in
all respects with all applicable provisions of Regulations T, U and X of the
Board of Governors of the Federal Reserve System; and

                    (ii)          the Lender shall have no right to exercise any
of its remedies with respect to the Collateral hereunder or under the Credit
Terms, any Note or any Loan Advice (or any related documentation) unless all
Secured Obligations (other than those described in clause (d) of the definition
of Secured Obligations) owed or owing to the Collars Office for which such
Collateral is Required Collateral have been satisfied in full.

          Section 22. Notices. All notices and other communications provided for
hereunder shall be given or made, as the case may be, in the manner contemplated
by Section 13 of the Master Agreement or paragraph VII(d) of the Credit Terms,
as the case may be, a copy of which the Collars Office shall deliver to the
Lender and the Collateral Agent.

          Section 23. Waivers, Non-exclusive Remedies. No failure on the part of
any Secured Party to exercise, and no delay in exercising and no course of
dealing with respect to, any right under any of the Agreements shall operate as
a waiver thereof; nor shall any single or partial exercise by any Secured Party
of any right under any of the Agreements preclude any other or further exercise
thereof or the exercise of any other right. The rights in the Agreements are
cumulative and are not exclusive of any other remedies provided by law.

          Section 24. Obligations Unconditional; Discharge of Obligations, etc.
(a) The obligations of the Pledgor hereunder are unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

                    (i)          any modification or amendment of or supplement
to the Credit Terms, the Master Agreement or any Collar, Note or Loan Advice;

                    (ii)          the existence of any claim, set-off or other
rights that the Pledgor may have at any time against any Secured Party or any
other person, whether in connection herewith or with any related or unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim; or

17

<PAGE>

                    (iii)          any other act or omission to act or delay of
any kind by any Secured Party or any other person or any other circumstance
whatsoever that might, but for the provisions of this paragraph 24, constitute a
legal or equitable discharge of the Pledgor's obligations hereunder.

          (b)          The Pledgor's obligations hereunder shall remain in full
force and effect until all outstanding Collar Loans and Collars shall have
terminated and all Secured Obligations shall have been paid in full. If at any
time any payment of any principal, interest or any other amount payable by the
Pledgor under any Collar Loans or any payment or delivery by the Pledgor under
any Collars is rescinded or must be otherwise restored or returned upon the
insolvency or bankruptcy of the Pledgor or otherwise, the Pledgor's obligations
hereunder with respect to such payment or delivery shall be reinstated as though
such payment or delivery had been due but not made at such time.

          (c)          The Pledgor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein.

          Section 25. Severability. The provisions of this Agreement are
severable. If any clause or provision is held to be invalid and unenforceable in
whole or in part by a court of competent jurisdiction, then that invalidity or
unenforceability will affect only that clause or provision, or part thereof, in
such jurisdiction, and will not in any manner affect such clause or provision in
any other jurisdiction or any other clause or provision in any jurisdiction.

          Section 26. Inconsistency. In the event of any inconsistency between
the provisions of the Credit Terms or the Master Agreement (and related
documents), on the one hand, and the provisions of this Agreement on the other,
this Agreement shall control.

          Section 27. Miscellaneous. This Agreement:

          (a)          cannot be altered, amended or modified in any way, except
by a writing signed by all of the parties;

          (b)          will be binding upon the Pledgor and its successors and
assigns, and will inure to the benefit of the Secured Parties and their
nominees, successors and assigns; and

          (c)          may be executed in one or more counterparts, each of
which when executed will be deemed to be an original, but all of which taken
together will constitute one and the same document.

          Section 28. Governing Law; Suits; Jury Trial. UNLESS OTHERWISE AGREED
BY THE PARTIES IN WRITING, ALL THE RIGHTS AND OBLIGATIONS OF THE LENDER AND THE
PLEDGOR WITH RESPECT HERETO OR UNDER ANY OTHER DOCUMENT, AND WITH RESPECT TO ANY
OBLIGATION OR OTHER TRANSACTION OR RELATIONSHIP (ALL SUCH DOCUMENTS,
OBLIGATIONS, TRANSACTIONS AND RELATIONSHIPS BEING REFERRED TO HEREIN
COLLECTIVELY AS THE "RELATIONSHIP") SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CHOICE OF LAW DOCTRINE. The Pledgor hereby submits to the nonexclusive personal
jurisdiction of, and agrees that any action or proceeding related in any way to
the Relationship shall, if the Lender so chooses, be brought and enforced in,
the Supreme Court of the State of New York for New York County or the United
States District Court for the Southern District of New York, and hereby waives
any objection to jurisdiction or venue in any such proceeding commenced in said
courts. The Pledgor hereby waives personal service of any summons, complaint or
other process and agrees that any process required to be served on the Pledgor
for purposes of any such proceeding may be served on the Pledgor, with the same
effect as personal service within the State of New York, by certified mail or by
courier service providing evidence of delivery addressed to the Pledgor at the
Pledgor's address for notices as provided in paragraph VII(d) of the Credit
Terms or Section 13 of the Master Agreement and shall be deemed to have been
served when received or delivered at such address. THE PLEDGOR AND THE LENDER
EACH HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO,
IN CONNECTION WITH, OR ARISING OUT OF THE RELATIONSHIP, OR ANY OTHER CLAIM OR
DISPUTE WITH RESPECT HERETO OR THERETO HOWSOEVER ARISING, TO WHICH THE PLEDGOR
AND THE LENDER ARE PARTIES. If any provision hereof is invalid or unenforceable
under applicable law, the other provisions hereof shall remain in full force and
effect. All rights and remedies granted to the Lender hereunder, under any other
document and under applicable law shall be cumulative and may be exercised by
the Lender from time to time.

[signature page follows]



18

<PAGE>

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

INDIVIDUALS:



                                                                      

                                                                                



Pledgor Signature                                                  Signature of
Joint Owner, if Collar

                                                                               Agreement
entered into jointly

                                                                      

                                                                                



Name:                                                                     Name
of Joint Owner:



PARTNERSHIPS, CORPORATIONS
   OR TRUSTS:

Solitario Resources Corporation                   


Name and address of Pledgor
4251 Kipling St., Suite 390                          
Wheat Ridge, CO 80033                               
                                                                      




By:/s/ Christopher E. Herald                         
     Name:Christopher E. Herald
     Title:CEO

Colorado                                                        

Jurisdiction of Incorporation or Organization

UBS AG, London Branch,
  

as Collars Office



By: /s/ Hina Mehta
       Name:Hina Mehta
       Title:Director and Counsel, Region Americas
                Legal Fixed Income Section

 

By:  /s/ Cynthia A. Curran
        Name: Cynthia A. Curran
       Title:Director, Region Americas Legal Equity
                Derivatives & Structured Products

 

19

<PAGE>

UBS AG, Stamford Branch,
  

as Collateral Agent



By:  /s/ Louis DeLuca

                                   



Name: Louis DeLuca
       Title: Associate Director Collateral Management



 

By:  Alan Chapman                                             

Name: Alan Chapman
       Title: Associate Director



 

The undersigned agrees to act as Securities Intermediary
in accordance with the Agreement:

UBS Financial Services Inc. 

[name of Securities Intermediary]

By:  /s/David Frieden                                           

Name: David Frieden
       Title:Regional Supervisory Officer



 

By:                                                                        

Name:
       Title:



 

 

20

<PAGE>

